Citation Nr: 0203031	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  99-15 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on 
individual unemployability.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from June 1968 to May 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The veteran testified at a Travel Board hearing before the 
undersigned member in January 2002.  He also submitted 
additional evidence and waived initial review by the RO.  A 
transcript of that hearing is associated with the claims 
folder.    

In a January 2001 statement, the veteran, through his 
representative, raised the issue of service connection for 
hepatitis C.  Review of the claims folder yields no 
indication that the RO has adjudicated that claim.  
Therefore, the issue of service connection for hepatitis C is 
referred to the RO for the appropriate action.  

The issue of entitlement to a total disability rating based 
on individual unemployability is the subject of a remand 
portion of this decision.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for PTSD in October 1993 
and January 1995 rating decisions, which the veteran did not 
timely appeal.  

3.  Evidence received since the January 1995 rating decision 
is new and material.  

4.  The veteran is diagnosed as having PTSD related to active 
duty service.  

5.  There is credible evidence showing that the veteran 
engaged in combat with the enemy.  


CONCLUSIONS OF LAW

1.  The October 1993 and January 1995 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2001).

2.  New and material evidence has been received to reopen the 
service connection claim for PTSD.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).   

3.  PTSD was incurred during active duty service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
December 1998 rating decision, April 1999 statement of the 
case, and supplemental statements of the case dated through 
February 2001, the RO provided the veteran with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claim.  In addition, the 
RO has secured all relevant evidence necessary to make a 
determination on the matter.  Finally, the veteran has had 
ample opportunity to present evidence and argument in support 
of his appeal.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


Analysis

Initially, the Board finds that there is new and material 
evidence to reopen the service connection claim for PTSD.  
38 U.S.C.A. § 5108 (West 1991).  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) (the Board may consider previously 
adjudicated claims only if new and material evidence has been 
presented, and the question must be adjudicated before 
addressing the merits).  The RO denied service connection for 
PTSD in October 1993 and January 1995 rating decisions, which 
became final when the veteran did not perfect an appeal of 
the denials.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2001).  However, the Board finds 
that evidence received since the January 1995 rating 
decision, including additional service records and the 
veteran's sworn testimony from the January 2002 Travel Board 
hearing, is new and material evidence within the meaning of 
VA regulation.  38 C.F.R. § 3.156(a).  Therefore, the claim 
is reopened.  As the RO has addressed the claim on the 
merits, the Board finds that its consideration of the claim 
on the merits will not prejudice the veteran.  Bernard, 4 
Vet. App. at 392-94.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a).  If an injury or disease was alleged to 
have been incurred or aggravated in combat, such incurrence 
or aggravation may be shown by satisfactory lay evidence, 
consistent with the circumstances, conditions, or hardships 
of combat, even if there is no official record of the 
incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).   

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Service records show that the veteran served two tours of 
duty in Vietnam from July 1969 to July 1970 and from May 1971 
to March 1972.  His military occupational specialty for all 
relevant periods was automobile repairman or wheeled vehicle 
repairman.  While in Vietnam, he was attached to a 
maintenance company, a construction engineering battalion, 
and a combat engineering battalion.  Testimony from the 
January 2002 Board hearing also indicates that the veteran 
was in a support unit attached to an armored cavalry unit.  
Service records relate that the veteran participated in 
campaigns designated as Vietnam Summer Fall 1969, Vietnam 
Winter Spring 1970, and an unnamed campaign.  He received the 
Army Commendation Medal and the Bronze Star Medal for 
meritorious service and meritorious achievement, 
respectively, as documented in the record.    

The veteran generally has described combat-related trauma, 
participating in firefights, encountering small arms and 
mortar fire, and seeing wounded and dead soldiers.  His 
duties included retrieving and repairing vehicles damaged 
enemy fire or mines.  There was often still blood on the 
vehicles.  He helped to retrieve the decapitated body of a 
soldier who had been riding an armored personnel carrier when 
it hit a mine.  The veteran also relates seeing a soldier 
killed while taking a shower.  In addition, he states that he 
pulled a fellow soldier from a burning tank.      

Resolving doubt in the veteran's favor, the Board finds that 
the evidence supports service connection for PTSD.  
38 U.S.C.A. § 5107.  Medical evidence shows that the veteran 
is currently diagnosed as having PTSD related to his periods 
of active duty service in Vietnam.  Moreover, the undersigned 
Member finds that the veteran's testimony and written 
statements as to combat and associated trauma is credible in 
light of his documented service history.  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991) (a veteran's sworn testimony 
may establish equipoise and require resolution of doubt in 
his favor absent sufficient rebuttal evidence).  Thus, the 
evidence is sufficient to show that he engaged in combat 
and/or that his alleged in-service stressors actually 
occurred.  38 C.F.R. § 3.304(f).  Accordingly, service 
connection for PTSD is established.     


ORDER

Service connection for PTSD is granted.  


REMAND

Given the above allowance, and in order to obtain additional 
contemporaneous evidence, the issue of entitlement to a total 
disability rating based on individual unemployability is 
remanded for the following action:

1.  The RO should obtain copies of all 
records of psychiatric treatment received 
by the veteran since January 1999 at the 
James J. Howard VA medical facility in 
Brick, New Jersey, and from A & W 
Psychiatric Services, Lakewood, New 
Jersey.

2.  The RO should schedule the veteran 
for a special VA examination by a 
psychiatrist to determine the nature and 
extent of his PTSD. The veteran should be 
asked to provide information concerning 
his recent social and work experience. 
All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. The examiner should report a 
multi-axial diagnosis, identifying all 
current psychiatric disorders, and offer 
an opinion of the extent to which the 
veteran's service-connected psychiatric 
disorder results in social and 
occupational impairment. 

A complete rationale for any opinion 
expressed must be provided. The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders.  The claims file, 
including a copy of this REMAND, should 
be made available to the examiner before 
the examination, for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

3.  After the development requested above has been 
completed to the extent possible, the RO should 
assign a schedular rating for the service-connected 
PTSD and again adjudicate the issue of entitlement 
to a total rating based on individual 
unemployability.  If the benefit sought on appeal 
remains denied, the veteran and his representative 
should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto. 

4.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



